Order of the Family Court, Westchester County, dated January 18, 1968, affirmed insofar as appealed from, without costs. This custody proceeding, brought on by petition and order to show cause, was referred to the Family Court by order of the Supreme Court. Section 651 of the Family Court Act provides, in such cases, that “the family court has jurisdiction to determine, with the same powers possessed by the supreme court * * * proceedings * * * for the determination of the custody of minors” (emphasis supplied). Further, subdivision (b) of section 237 of the Domestic Relations Law contains explicit authority for the award of counsel fees in custody proceedings in the Supreme Court. Therefore, it is clear the Family -Court must also have power to award counsel fees in a *963custody proceeding referred to it, for a hearing de novo, by the Supreme Court. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.